In a paternity proceeding, the defendant appeals from an order of the Family Court, Westchester County, entered April 29, 1963 upon the court’s decision and opinion after a nonjury trial, which adjudged him to be the father of twin children and directed him to pay for their support, the mother’s confinement and her counsel fees. Order reversed on the law and the facts, without costs, and a new trial granted. The findings of fact, implicit in the decision of the trial court, are reversed. In our opinion, the proof of paternity upon this record was not so clear and convincing as to be entirely satisfactory. In the interests of justice, however, a new trial is required and a determination ele novo should be made on the basis of all the proof which may be adduced. Beldock, P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.